Title: [Notes of Debates in the Continental Congress] 1775. Septr. 27.
From: Adams, John
To: 


       Willing in favour of Mr. Purveyances Petition.Harrison vs. it.
       Willing thinks the Non Exportation sufficiently hard upon the Farmer, the Merchant and the Tradesman, but will not arraign the Propriety of the Measure.
       Nelson. If We give these Indulgences, I know not where they will end. Sees not why the Merchant should be indulged more than the Farmer.
       Harrison. It is the Merchant in England that is to suffer.
       Lynch. They meant gain and they ought to bear the Loss.
       Sherman. Another Reason. The Cargo is Provisions and will probably fall into the Hands of the Enemy.
       R. R. Livingston. There is no Resolve of Congress vs. exporting to foreign Ports. We shall not give Licence to deceit, by clearing out for England.
       Lynch. Moves that the Committee of this City, be desired to enquire whether Deans Vessell taken at Block Island and another at Cape Codd, were not sent on Purpose to supply the Enemy.
       
       Recd. The Committee of this City have enquired of the owners of one Vessell. The owners produc’d their Letter Books, and were ready to swear. The Conduct of the Captain is yet suspicious. Thinks the other Enquiry very proper.
       Lee. Thinks Lynches Motion proper. Thinks the conduct detestible Parricide—to supply those who have Arms in their Hands to deprive us of the best Rights of human Nature. The honest Seamen ought to be examined, and they may give Evidence vs. the guilty.
       Hancock. Deane belongs to Boston. He came from W. Indies and was seized here, and released. Loaded with flour and went out.
      